IN THE
                          TENTH COURT OF APPEALS



                                No. 10-19-00107-CV

                          IN RE JASON PAUL MILLER


                                Original Proceeding



                                       ORDER

      Relator Jason Paul Miller’s Emergency Motion to Stay is granted. The trial court’s

March 8, 2019 Order on Motion to Compel Discovery and for Sanctions in Trial Court

Cause No. D18-27176-CV in the 13th District Court of Navarro County, Texas, is stayed

pending further order of this Court.

      A response is requested to Relator’s “Petition for Writ of Mandamus.” See TEX. R.

APP. P. 51.8(b). Any response must be filed with the Clerk of this Court within 21 days

from the date of this Order.

      The record filed with Relator’s Petition for Writ of Mandamus also appears to lack

material documents, e.g., the motion to compel discovery and for sanctions. See TEX. R.
APP. P. 52.7(a)(1). The record may be supplemented pursuant to Texas Rule of Appellate

Procedure 52.7(b).




                                                    PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Order issued and filed March 29, 2019




In re Miller                                                                    Page 2